Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on *** has been entered.
Claims 1, 2, and 11-24 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/018862 to Ishii et al. (English equivalent US 2014/0178756 used for citation), in view of WO 2013/183717 to Sonobe et al. (English equivalent US 2015/0132644 used for citation).
Regarding claim 1, Ishii et al. teaches a composition for an electrochemical device electrode, e.g. electrochemical device electrode (abstract; [0009]), comprising: 
a conductive material ([0010]; [0011]; [0085-87]); 

a water-soluble polymer, e.g. a thickener carboxymethylcellulose ([0203]), which is a cellulosic semi-synthetic polymer compound; and 
water ([0097]; [0203]); wherein 
the conductive material is, e.g. carbon fibers, the conductive material having an average particle size usually 0.001 to 10µm ([0087]), the nanoscale diameter making the conductive material a fibrous carbon nanomaterial, and
the carboxylic acid group-containing monomer unit has a percentage content of preferably 1 to 30 wt % in the nitrile polymer ([0038]).
Ishii et al. does not expressly teach that the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of at least 1,400 mPas and not more than 6,000 mPas and that the degree of etherification of the cellulosic semi-synthetic polymer compound is 0.5 or more and 0.7 or less.
Sonobe et al. also relates to a composition for an electrochemical device electrode and teaches that the composition comprises a conductive material, e.g. carbon fibers ([0082]; [0089]); a binder resin including a styrene-butadiene copolymer latex containing an unsaturated carboxylic acid monomer ([0018-28]); a water-soluble polymer ([0059-61]), and water ([0182]); wherein the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of preferably 100 to 7000 mPas ([0062]) and is a cellulosic semi-synthetic polymer, e.g. carboxymethyl cellulose ([0060]), and has a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the water-soluble polymer of Sonobe et al. in the composition of Ishii et al., motivated by the fact that Sonobe et al. teaches that the viscosity of the water-soluble polymer makes a viscosity of an electrode composition suitable for coating, an electrode plate having excellent adhesion is obtained, and swelling during charge-discharge is effectively suppressed ([0062]) and that the degree of etherification reduces affinity with the negative electrode active material to prevent the water-soluble polymer from being localized on the surface of the negative electrode active material, and adhesion between the negative electrode active material layer and the current collector in the negative electrode is retrained, so that adhesion of the negative electrode is notably improved ([0063]). A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. 
Regarding claim 11, Ishii et al. teaches that the nitrile polymer further includes a nitrile group-containing monomer unit ([0011]; [0030]; [0032]; [0033]). 
Regarding claim 12, Ishii et al. teaches that the nitrile polymer further includes a (meth)acrylic acid ester monomer unit, e.g. sulfoethyl methacrylate, sulfopropyl methacrylate, or sulfonbutyl methacrylate ([0034]; [0036]). Further, Ishii et al. also teaches an acrylic polymer contained in the particle-shaped binder that includes a carboxylic acid-containing monomer unit, a monomer similar to the above-mentioned 
Regarding claim 13, Ishii et al. teaches that the ratio of content of the nitrile group-containing monomer unit in the nitrile polymer is preferably 10 to 50 wt % with respect to the total monomer units, preferably 20 to 40 wt % ([0033]) and that the ratio of content of the monomer unit which has an acidic functional group in the nitrile polymer is preferably 1 to 30 wt % with respect to the total monomer units, more preferably 1 to 20 wt %, furthermore preferably 1 to 15 wt % ([0038]). Since the (meth)acrylic acid ester monomer unit, e.g. sulfoethyl methacrylate, sulfopropyl methacrylate, or sulfonbutyl methacrylate, is an acidic functional group ([0034]; [0036]), the ratio of content of the (meth)acrylic acid ester monomer unit is within the given ranges of the acidic functional group. As a result, a mass ratio of percentage content of the nitrile group-containing monomer unit relative to percentage content of the (meth)acrylic acid ester monomer unit in the nitrile polymer falls within or overlaps with the claimed range. For example, 24 wt % of the nitrile group-containing monomer unit and 26 wt % of the (meth)acrylic acid ester monomer unit corresponds to a mass ratio of about 0.92.
In the acrylic polymer which is contained in the particle-shaped binder, the ratio of content of the (meth)acrylic acid ester units is preferably 40 to 99 wt%, more preferably 50 to 90 wt %, furthermore preferably 70 to 85 wt % ([0052]) and the ratio of content of the nitrile group-containing monomer unit is preferably 30 wt % or less, more 
Regarding claim 14, given the taught ranges provided in claim 13 above, the nitrile group-containing monomer unit and the (meth)acrylic acid ester monomer unit have a total percentage content of 50 mass% or more in the nitrile polymer and the same applies to the acrylic polymer. 
Regarding claim 17, Ishii et al. teaches an example of 2.5 parts of the particulate polymer or binder and 2 parts of the conductive material in a composition ([0203]). The given ratio falls within the claimed range.
Regarding claim 18, Ishii et al. teaches an example of 2 parts of the water-soluble polymer or carboxymethylcellulose and 2 parts of the conductive material in a composition ([0203]). The given ratio falls within the claimed range.
Regarding claim 19, Ishii et al. teaches an electrode active material in the composition ([0097]; [0203]).
Regarding claim 20, Ishii et al. teaches an electrode for an electrochemical device comprising: a current collector; and an electrode mixed material layer formed on the current collector using the composition for an electrochemical device electrode according to claim 19 ([0017]; [0018]).
Regarding claim 21, Ishii et al. teaches electrochemical device comprising the electrode for an electrochemical device according to claim 20 ([0021]).

Claim 2 is rejected under U.S.C. 103 as being unpatentable over Ishii et al. and Sonobe et al. as applied to claim 1 above, in view of US 2013/0089780 to Uezono.
Regarding claim 2, Ishii et al. does not teach that the conductive material has a BET specific surface area of at least 30 m2/g and not more than 1,000 m2/g.
Uezono also relates to a composition for an electrochemical device, e.g. a slurry for a positive electrode of a lithium secondary battery, and teaches that the composition comprises a conductive material having a specific surface area preferably in the range of 10 m2/g to 1000 m2/g (for example, 10 m2/g to 500 m2/g, typically, 10 m2/g to 100 m2/g) ([0029]; [0030]; [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a conductive material having the claimed BET specific surface area in the composition of Ishii et al., motivated by the fact that Uezono teaches that the conductive material having a specific surface area range overlapping with the claimed range provides a large contact area with the positive electrode active material and a conductive path between particles of the positive electrode active material can be readily formed ([0032]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. and Sonobe et al. as applied to claim 1 above, in view of WO 2011/148970 to Wakizaka et al. (machine translation previously provided for citation).
Regarding claims 15 and 16, Ishii et al. does not expressly teach that the particulate polymer further includes a crosslinkable monomer unit, wherein the crosslinkable monomer unit is at least one selected from the group consisting of an epoxy group-containing monomer unit, an N-methylol amide group-containing monomer unit, and an oxazoline group-containing monomer unit.
Wakizaka et al. also relates to a composition for an electrochemical device electrode comprising: a conductive material (abstract; [0035-42]; [0073]; [0074]; [0120]); a particulate polymer or binder including a carboxylic acid group-containing monomer unit ([0015]; [0045]; [0046]), a water-soluble polymer, e.g. a thickener such as carboxymethyl cellulose ([0079]; [0114-116]); and water and teaches that the particulate polymer or binder further includes a crosslinkable monomer unit such as an epoxy group-containing monomer unit ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed crosslinkable monomer unit in the particulate polymer or binder of Ishii et al., motivated by the fact that Wakizaka et al. teaches that crosslinking the binder can suppress its dissolution into the electrolyte, produce electrode plates that are tough and flexible at the same time, and improve life characteristics of the battery ([0054]).

Claims 22 and 23 are rejected under U.S.C. 103 as being unpatentable over Ishii et al. and Sonobe et al., in view of US 2013/0089780 to Uezono.
Regarding claims 22 and 23, Ishii et al. teaches a method of producing a composition for an electrochemical device electrode, comprising: mixing an electrode active material, a conductive material, a water-soluble polymer, e.g. carboxymethyl cellulose, which is a cellulosic semi-synthetic polymer compound, a particulate polymer, e.g. a particle-shaped binder including a nitrile polymer containing a monomer unit which has an acidic functional group such as a carboxylic acid group ([0011]; [0030]; [0034-38]), and water ([0097]; [0203]), wherein the conductive material is, e.g. carbon fibers, the conductive material having an average particle size usually 0.001 to 10µm ([0087]), the nanoscale diameter making the conductive material a fibrous carbon nanomaterial, and the carboxylic acid group-containing monomer unit has a percentage content of preferably 1 to 30 wt % in the nitrile polymer ([0038]).
Ishii et al. does not expressly teach that the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of at least 1,400 mPas and not more than 6,000 mPas and that the degree of etherification of the cellulosic semi-synthetic polymer compound is 0.5 or more and 0.7 or less.
Sonobe et al. also relates to a composition for an electrochemical device electrode and teaches that the composition comprises a conductive material, e.g. carbon fibers ([0082]; [0089]); a binder resin including a styrene-butadiene copolymer latex containing an unsaturated carboxylic acid monomer ([0018-28]); a water-soluble polymer ([0059-61]), and water ([0182]); wherein the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of preferably 100 to 7000 mPas ([0062]) and is a cellulosic semi-synthetic polymer, e.g. carboxymethyl cellulose ([0060]), and has a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the water-soluble polymer of Sonobe et al. in the composition of Ishii et al., motivated by the fact that Sonobe et al. teaches that the viscosity of the water-soluble polymer makes a viscosity of an electrode composition suitable for coating, an electrode plate having excellent adhesion is obtained, and swelling during charge-discharge is effectively suppressed ([0062]) and that the degree of etherification reduces affinity with the negative electrode active material to prevent the water-soluble polymer from being localized on the surface of the negative electrode active material, and adhesion between the negative electrode active material layer and the current collector in the negative electrode is retrained, so that adhesion of the negative electrode is notably improved ([0063]). A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. 
Finally, Ishii et al. does not expressly teach the stepwise mixing in claims 22 and 23.
Uezono also relates to a method of producing a composition for an electrochemical device, e.g. a slurry for an electrode of a lithium secondary battery, and teaches a first step of mixing a conductive material and a solvent to form a first slurry, wherein the first slurry can include a dispersant such as ethylcellulose, which is a water-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disperse the conductive material prior to adding the particulate polymer/binder and the electrode active material in the method of Ishii et al., motivated by the fact that Uezono demonstrates that dispersing the conductive material in the solvent before adding the electrode active material and binder excellently disperses the conductive material, which is known to aggregate. As a result, the dispersion of the positive electrode active material, the conductive material, and the binder in the slurry is uniform, the conductive path in the positive electrode mixture layer or the contact area between the positive electrode active material and the conductive material is excellent, and the battery performance can be improved ([0010]; [0029]; [0044]). Therefore, the skilled artisan would have obtained expected results applying known steps in a known process.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. and Sonobe et al., in view of US 2015/0364749 to Kim.
Regarding claims 22-24, Ishii et al. teaches a method of producing a composition for an electrochemical device electrode, comprising: mixing an electrode active material, a conductive material, a water-soluble polymer, e.g. carboxymethyl cellulose, which is a cellulosic semi-synthetic polymer compound, a particulate polymer, e.g. a particle-shaped binder including a nitrile polymer containing a monomer unit which has an acidic functional group such as a carboxylic acid group ([0011]; [0030]; [0034-38]), and water 
Ishii et al. does not expressly teach that the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of at least 1,400 mPas and not more than 6,000 mPas and that the degree of etherification of the cellulosic semi-synthetic polymer compound is 0.5 or more and 0.7 or less.
Sonobe et al. also relates to a composition for an electrochemical device electrode and teaches that the composition comprises a conductive material, e.g. carbon fibers ([0082]; [0089]); a binder resin including a styrene-butadiene copolymer latex containing an unsaturated carboxylic acid monomer ([0018-28]); a water-soluble polymer ([0059-61]), and water ([0182]); wherein the water-soluble polymer has a 1 mass% aqueous solution viscosity at 25°C of preferably 100 to 7000 mPas ([0062]) and is a cellulosic semi-synthetic polymer, e.g. carboxymethyl cellulose ([0060]), and has a degree of etherification of preferably 0.6 to 1.5 ([0063]). Both viscosity and degree of etherification overlap with the claimed ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the water-soluble polymer of Sonobe et al. in the composition of Ishii et al., motivated by the fact that Sonobe et al. teaches that the viscosity of the water-soluble polymer makes a viscosity of an electrode composition suitable for coating, an electrode plate having excellent adhesion is obtained, and prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. 
Finally, Ishii et al. does not expressly teach the stepwise mixing in claims 22-24.
Kim also relates to a method of producing a composition for an electrochemical device, e.g. an electrode active material slurry, and teaches (S1) mixing a conductive agent and a first dispersion medium to prepare a conductive agent dispersion, and mixing an electrode active material and a second dispersion medium to prepare an electrode active material dispersion, and (S2) dispersing the conductive agent dispersion while adding the conductive agent dispersion to the electrode active material dispersion, wherein a binder, which may be carboxyl methyl cellulose, may be further included in the conductive agent dispersion at the step S1, in the electrode active material dispersion at the step S1, or at the step S2 (abstract; [0007]; [0011]; [0012]; [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the components of the composition in steps as claimed in the method of Ishii et al., motivated by the fact that Kim .

Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. Applicant amended independent claims 1, 22, and 24 to recite “the water-soluble polymer is a cellulosic semi-synthetic polymer compound, and the degree of etherification of the cellulosic semi-synthetic polymer compound is 0.5 or more and 0.7 or less”, respectively, and argued that the degree of etherification of the thickener carboxymethylcellulose as taught by Ishii is outside the claimed range and the secondary references Sonobe, Uezono, Wakizaka, and Kim fail to remedy the deficiency of Ishii. The Examiner respectfully disagrees. The secondary reference Sonobe teaches that the water-soluble polymer is a cellulosic semi-synthetic polymer, e.g. carboxymethyl cellulose ([0060]), and has a degree of etherification of preferably 0.6 to 1.5 ([0063]), which overlaps with the claimed range. As a result, the prior arts render the claimed inventions obvious as shown above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        

/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725